MOLLISON, Judge
(dissenting):
Consistent with his pleas, the appellant was found guilty of two specifications of failing to go to his appointed place of duty (divisional muster) and one specification of willful dereliction of duty by failing to go to 33 restricted men’s musters in violation of Articles 86 and 92, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 886, 892, respectively. A military judge sitting as a special court-martial sentenced the appellant to confinement for 60 days, forfeiture of $200.00 pay per month for two months, and a bad-conduct discharge. The convening approved the sentence, but suspended portions of the confinement and forfeitures pursuant to a pretrial agreement. The appellant asserts two errors have been committed in connection with his court-martial.1 In essence, he asserts a bad-conduct discharge was not an authorized punishment. He requests that feature of the sentence be disapproved.
The crux of the appellant’s appeal concerns Charge II and the Specification thereunder in which he is charged with willful dereliction of duty by failing to make 33 restricted men’s musters. Citing the “ultimate offense” doctrine, the appellant asserts the willful dereliction of duty specification is in reality no more than one specification alleging multiple instances of failing *596to go to appointed place of duty or breaking restriction. While willful dereliction of duty authorizes a bad-conduct discharge, failing to go to appointed place of duty and breaking restriction do not. Manual for Courts-Martial (MCM), United States, 1984, Part IV, Mi lOe, 16e(3)(B), 102(e). Appellant further argues that none of his other offenses authorizes a bad-conduct discharge; that the aggregate maximum authorized confinement for all specifications would be three months; and, that a bad-conduct discharge, therefore, would not otherwise be authorized under the “escalator” provisions of the Manual. Rule for Courts-Martial (R.C.M.) 1003(d)(3), Manual for Courts-Martial, United States, 1984. The Government asserts the “ultimate offense” doctrine does not apply, but even if it did, the 33 instances of failing to go or breaking restriction should be counted as separate offenses and computed accordingly under the “escalator” provision.
The “ultimate offense” doctrine is a sentencing doctrine. It applies when there is a prosecution of a violation of an order given to perform a function the accused is already under orders or a duty to perform. The doctrine looks to the ultimate offense involved in order to prevent the punishment from being increased artificially. United States v. Pettersen, 17 M.J. 69 (C.M.A.1983); United States v. Quarles, 1 M.J. 231 (C.M.A.1975); United States v. Bratcher, 19 U.S.C.M.A. 125, 39 C.M.R. 125 (1969); United States v. Greene, 8 M.J. 796 (N.C.M.R.1980); United States v. Chronister, 8 M.J. 533 (N.C.M.R.1979). This doctrine, therefore, does not apply to the appellant’s case.
There is, however, a related principle. The Code authorizes the President to prescribe the maximum authorized punishment for certain offenses. Art. 56, UCMJ, 10 U.S.C. § 856. Accordingly, the President has prescribed limitations for violations of Article 92(1) and (2), that is, violations of general regulations and other orders. R.C.M. 1003(c)(1)(A); MCM, Part IV, 1116e. Recognizing that an accused who committed an offense carrying a lesser punishment might have his punishment increased by the simple expedient of charging him with an orders violation, the President prescribed an additional limitation on the punishments for Article 92(1) and (2) offenses. The maximum punishment for orders violations would not apply:
if in the absence of the order or regulation which was violated or not obeyed the accused would on the same facts be subject to conviction for another specific offense for which a lesser punishment is prescribed; or if the violation or failure to obey is a breach of restraint imposed as a result of an order. In these instances, the maximum punishment is that specifically prescribed elsewhere for that particular offense.
MCM, Part IV, 1116e Note (formerly referred to as “Footnote 5”). This limitation is not, however, to be interpreted technically. United States v. Buckmiller, 1 U.S.C.M.A. 504, 4 C.M.R. 96 (1952). Instead, in order to determine the correct limitation on punishment, military courts compare the gravamen of the offense charged with the gravamen of other offenses which might have been charged under other articles. Id. at 98; see also United States v. Timmons, 13 M.J. 431, 433 (C.M.A.1982); United States v. Yunque-Burgos, 3 U.S.C.M.A. 498, 13 C.M.R. 54 (1953). The appellant is not charged with an orders violation under Article 92(1) or 91(2), and we have no authority to extend the aforementioned limitation to offenses other than those designated by the President. See United States v. Landwehr, 18 M.J. 355, 356 (C.M.A.1984). Rather, the appellant is charged with a dereliction of duty under Article 92(3). Were the foregoing limitation applicable, it is still possible for a willful dereliction of duty charge to survive an Article 86 “gravamen-of-the-offense” challenge. United States v. Taylor, 26 M.J. 7, 9 (C.M.A.1988) (Cox, J., concurring).
In this case, the appellant pled guilty to 33 instances of missing restricted men’s muster from 16 March to 25 April 1991. The military judge defined for the appellant the term “willful.” The appellant acknowledged he understood the elements of the offense and that his pleas of guilty *597admitted them. Record at 12. The appellant specifically admitted he missed the restricted men’s musters purposely and he was derelict in doing so. Record at 19-24. His willfulness elevated his failure to make muster “above the common ruck” and made his offense more serious than a simple failure to go to an appointed place of duty. Id.; cf. United States v. Loos, 4 U.S.C.M.A. 478, 16 C.M.R. 52 (1954). Under the circumstances, the willful dereliction charge survived the Article 86 “gravamen-of-the-offense” challenge.2 Because I conclude a bad-conduct discharge was authorized for Charge II and the Specification thereunder, I do not address the Government's alternative theory. But see United States v. Adams, 13 M.J. 728, 730 (A.C.M.R.), petition denied, 14 M.J. 217 (C.M.A.1982). I conclude the assignments of error are without merit, and I would affirm the findings and sentence, as approved on review below.

. I. A SENTENCE WHICH INCLUDES A BAD CONDUCT DISCHARGE IS ILLEGAL BECAUSE A PUNITIVE DISCHARGE IS NOT AUTHORIZED FOR THE OFFENSES UPON WHICH APPELLANT WAS CONVICTED.
II. APPELLANT HAS BEEN DENIED EFFECTIVE ASSISTANCE OF COUNSEL.


. The gravamen of the offense was also not breaking restriction in violation of Article 134.